Citation Nr: 1534248	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  12-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1978.

This appeal came before the Board of Veterans' Appeals (Board) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran was provided a June 2015 hearing via video teleconference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD as a result of his active duty service.  Service personnel records show that he was stationed in Turkey during part of his service.  He states that he was deployed to Turkey in approximately June 1976 and that he was exposed to two traumatic events there.  The first event took place in approximately December 1976 or January 1977, when the Veteran responded to the sound of gunshots on the nuclear storage site where he was stationed.  He found a Turkish soldier who had been shot in the leg, but was unable to help the soldier due to fear of being shot himself.  The second incident occurred in approximately March 1977, when the Veteran and other members of his unit had to re-secure a storage site that had been attacked.  He stated that one member of his unit was injured by gunfire.  According to the Veteran's descriptions, both events involved gunfire and injuries to members of his unit or other personnel.  

In August 2010 the RO completed a formal finding of lack of information to verify the stressors.  This finding was based on the failure of the Veteran to reply to a March 2010 request for additional information concerning the stressors.  Since that time, the Veteran has provided more details concerning the stressors in his July 2011 Notice of Disagreement and during the June 2015 Board hearing.  Therefore, the Board finds that additional development must be completed to assist him in verifying his claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the JRSSC or any other appropriate federal facility for the purpose of obtaining such information as unit histories, morning reports, after action report, etc., for The U.S. Logistics Group (TUSLOG) Detachment 93 from 1976 to 1977.  Specifically, attempt to obtain records of events involving gunfire and injured personnel in December 1976, January 1977, and March 1977.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

2.  Thereafter, the remanded claim should be readjudicated.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




